981 A.2d 1078 (2009)
293 Conn. 934
Hilb ROGAL and Hobbs Company et al.
v.
UTA PETERS RANDALL.
SC 18444.
Supreme Court of Connecticut.
Decided October 13, 2009.
Scott S. Centrella, Stamford, in support of the petition.
Sheila A. Huddleston, Glenn M. Cunningham and Lee A. Duval, Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 115 ConnApp. 89, 971 A.2d 796 (2009), is granted, limited to the following issue:
"Whether the Appellate Court properly determined that the trial court should have supplied missing words in a nonsolicitation provision in an employment agreement without resorting to the equitable remedy of reformation because the parties' intent to prohibit the conduct at issue was clear?"
ROGERS, C.J., did not participate in the consideration of or decision on this petition.